                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    GRAY CONSTRUCTION, INC.,                      )
                                                  )
           Plaintiff,                             )         Civil Action No. 5: 17-484-DCR
                                                  )
    V.                                            )
                                                  )
    ENVIROTECH CONSTRUCTION                       )         MEMORANDUM OPINION
    CORP.,                                        )             AND ORDER
                                                  )
           Defendant.                             )

                                     ***    ***       ***   ***

         This action concerns the construction of a 200,000 square foot space for “More Than

A Bakery” in Versailles Kentucky (“the Project”). Plaintiff Gray Construction (“Gray”) and

Counterclaim Defendant Travelers Casualty and Surety Company of America (“Travelers”)

have moved for summary judgment against Defendant Envirotech Construction Corp.

(“Envirotech”). [Record No. 66] The motion will be granted, in part.

         As discussed more fully below, Envirotech breached the parties’ contract by: (i) failing

to provide enough properly skilled workers for the project; (ii) failing to comply with the safety

measures included in the Subcontract; (iii) failing to adhere to the Schedule of Work; and (iv)

abandoning the Project. Gray did not breach the parties’ contract nor violate the covenant of

good faith. The Court also concludes that Envirotech did not file an illegal lien because there

was nothing to indicate at the time of filing that the lien amount was inflated. Finally,

Envirotech cannot seek delay damages.




                                               -1-
 
                                              I.

       Gray, the general contractor for the Project, entered into a contract with Envirotech on

September 6, 2016, under which it agreed to provide all labor and materials necessary for the

installation of insulated metal panels (“the Subcontract”). [Record Nos. 66-1] The parties

agreed that Envirotech would be paid $3,200,449 under the Subcontract. [Record No. 66-1, p.

1] Envirotech agreed to provide installation of the exterior insulated metal panels within 45

business days of the commencement of Envirotech’s work and the interior insulated metal

panels within 30 days of the start of its work. [Record No. 66-1, p. 53]

       Gray alleged that Envirotech was in default under the terms of the Subcontract and

withheld payment. [Record No. 1] It provided five formal Notices of Default/Cure under the

Subcontract. [Record Nos. 66-4, 66-7, 66-11, 66-17, 66-25] Gray terminated the Subcontract

after Envirotech abandoned the Project. [Record No. 66-27]

       Gray informally notified Envirotech of its alleged breach of the Subcontract and

provided an opportunity to cure on February 23, 2017. [Record No. 66-3] It explained that

there were recurring safety violations and that work could not continue until there was an

acceptable safety action plan. [Record No. 66-3] Gray issued its first formal Notice of

Default/Cure the following day, asserting that Envirotech failed to supply enough properly

skilled workers, failed to take reasonable safety precautions with respect to the performance

of the Subcontract, and failed to otherwise comply with safety measures initiated by Gray.

[Record No. 66-4] Gray requested that Envirotech correct the problems and provide a

corrective action plan by March 1, 2017. [Record No. 66-4] In response, Envirotech admitted

the safety violations and submitted a corrective action plan. [Record Nos. 66-5; 71-10, pp. 1,

4]
                                             -2-
 
       However, Gray issued a second Notice of Default/Cure approximately three weeks later

(on March 21, 2017) based on Envirotech’s failure to complete the exterior insulated metal

panels by the date set forth in the Schedule of Work, for for continuing in its failure to supply

enough properly skilled workers and maintain the Schedule of Work. [Record No. 66-7] Gray

also noted that Envirotech deficiencies were adversely affecting the progress of the Project.

[Record No. 66-7] Gray sent a follow-up e-mail asserting that there were more issues with

scheduling and that Envirotech had not submitted daily reports for two months. [Record No.

66-8] In response to these complaints, Envirotech admitted it was behind schedule and

requested an extension of time to complete the exterior work. [Record No. 71-8, pp. 1, 4] It

also noted that it had been delayed in its performance by others since the beginning of the

Project and that unstable weather conditions were causing further delays. [Record No. 71-8,

pp. 1-3] Envirotech further stated that Gray’s Site Manager (Rob Shipp) committed to help

Envirotech finish installation of exterior panels by March 24, 2017, but did not remove all of

the obstacles necessary to finish the installation. [Record No. 71-8, p. 4]

       On March 31, 2017, Gray issued a third Notice of Default/Cure. It again asserted that

Envirotech was in default for failing to supply enough properly skilled workers and for failing

to maintain the Schedule of Work. [Record No. 66-11] Gray reminded Envirotech of its right

to contract with additional parties to perform any part of Envirotech’s work to complete the

Project in a timely manner. [Record No. 66-11] Envirotech did not respond to the third Notice.

[Record No. 66-12, p. 34] Gray then contacted another company (Hayden Steel Erectors) in

early April 2017 to assist in installing the insulated metal panels. [Record No. 66-13] Gray

also contacted Southwest Vault Builders, Inc. to provide further assistance. [Record No. 66-

14]
                                              -3-
 
       A fourth Notice of Default/Cure was issued on April 27, 2017, advising Envirotech of

its continued default and of the adverse effect of Envirotech’s actions on the Project. [Record

No. 66-17] And once again, Gray reminded Envirotech that could hire additional contractors

to perform any part of the work to timely complete its part of the Project. [Record No. 66-17]

Again, however, Envirotech did not respond. Gray then hired American Igloo Builders, Inc.,

on May 5, 2017, to assist in installing the insulated metal panels. [Record No. 66-18]

Envirotech’s President and CEO, Janet Charles, e-mailed Gray on May 5, 2017, to discuss

Gray’s retention of American Igloo Builders, Inc. and payment. [Record No. 66-18]

       Gray followed-up with Envirotech on May 16, 2017, to again warn that Envirotech’s

actions were delaying progress and completion of the Project. [Record No. 66-19] Gray then

hired another contractor (Delta-T) to assist with the installation of the insulated metal panels.

[Record No. 66-20] Gray notified Envirotech on July 19, 2017, that it was substantially behind

schedule and of its continuing failure to provide manpower necessary to complete the work.

[Record No. 66-21]

       Envirotech submitted pay applications on May 25, 2017, June 25, 2017, and July 25,

2017. [Record No. 66, p. 10] Gray paid part of the May 25, 2017 application, but withheld

payment for the other two. [Record No. 66-23, p. 19] Envirotech stopped work on the Project

on July 25, 2017, and removed its equipment. [Record No. 66-24] Gray issued a fifth Notice

of Default/Cure on the same date, stating that it had repeatedly notified Envirotech of the

default under the Subcontract for failing to supply enough properly skilled workers, failing to

maintain the Schedule of Work, failing to satisfactorily cure the defaults, and the adverse effect

of the default on the Project. [Record No. 66-25] The Notice indicated that Gray had the right

to terminate the Subcontract and seek damages if Envirotech did not cure its breach. [Record
                                              -4-
 
No. 66-25] Envirotech responded three days later and provided written notice of Gray’s alleged

wrongful withholding of payment. [Record No. 71-17]

              Gray terminated the Subcontract on August 1, 2017, citing Envirotech’s repeated

defaults and refusals to cure. [Record No. 66-27] The Notice of Termination stated that Gray

would deduct the costs incurred in performing Envirotech’s work from any money due to

Envirotech and noted that Envirotech was liable for any expenses exceeding the unpaid balance

of the Subcontract.                             [Record No. 66-27] Envirotech recorded a mechanic’s lien1 for

$682,949.99 on November 26, 2017, in Woodford County.                             [Record No. 66-28] Gray, as

principal, and Travelers, as surety, executed and recorded a bond to release the lien under

Kentucky Revised Statute § 376.100. [Record No. 23-3]

              Gray filed this action on December 7, 2017, claiming that Envirotech breached the

parties’ contract and filed an illegal lien against More Than A Bakery. [Record No. 1] Gray

also sought a declaratory judgment seeking to have the Court hold that it is not required to pay

Envirotech but, instead, is entitled to payment from Envirotech. [Record No. 1] Envirotech

answered and filed a counterclaim on January 26, 2018, alleging breach of contract against

Gray. [Record Nos. 12, 39] Gray filed its motion for summary judgment on November 9,

2018. [Record No. 66] The matter has now been fully briefed.

              The subcontract provisions relevant to the motion for summary judgment provide:

              3.2 DUTY TO BE BOUND. The Subcontractor shall be bound by the Schedule
              of Work including, without limitation, the dates for Substantial Completion and
              Final Completion stated in Section 1.5 and revisions to the Schedule. The
              Subcontractor shall provide Gray with any requested scheduling information for
              the Subcontractor’s Work. The Schedule of Work and all subsequent changes
              thereto shall be submitted to the Subcontractor in advance of the required
              performance.
                                                            
1
    The Lien Statement is located at Woodford County Clerk Book No. ML8, pages 483-484.
                                                                  -5-
 
       3.3 SCHEDULE CHANGES. Subcontractor acknowledges that as construction
       progresses it may be necessary for Gray to change the sequential order and
       duration of the various activities, including those contemplated by this
       Agreement, to account for unanticipated delays, occurrences and other factors
       which act to alter Gray’s original schedule. Gray may require Subcontractor, at
       no additional cost to Gray, to prosecute Subcontractor’s Work in such sequence
       as the progress of other subcontractors and the Project schedule dictates. It is
       expressly understood and agreed that the scheduling and sequencing of the
       Work is an exclusive right of Gray and that Gray reserves the right to reschedule
       and resequence Subcontractor’s Work from time to time as the demands of the
       Project require without any additional cost or expense to be paid to the
       Subcontractor. Subcontractor shall carry on its Work promptly, efficiently, and
       at a speed that will not cause delay in the progress of Gray’s Work or Work of
       other Subcontractors. If, in the opinion of Gray, Subcontractor falls behind in
       the progress of the Work, Subcontractor may be directed to take such steps as
       deemed necessary to improve the rate of progress. These steps may include,
       without limitation, requiring Subcontractor to increase the number of shifts,
       personnel overtime operations, days of Work, equipment, plant, or other
       remedies. Subcontractor shall submit to Gray for Gray’s approval a schedule
       demonstrating how the required rate of progress will be regained without
       additional costs to Gray.

       3.4 PRIORITY OF WORK. Gray shall have the right to decide on the time,
       order and priority in which the various portions of Work shall be performed and
       all other matters relative to the timely and orderly conduct of the Subcontractor's
       Work. The Work will be performed as required by the composite construction
       schedule, which may be changed periodically by the project superintendent in
       order to maintain the overall schedule of Work.

[Record No. 66-1, p. 4]

5.2.6 GROUNDS FOR WITHHOLDING PAYMENT. Gray may withhold from
monthly progress payments an amount sufficient to protect Gray because:
      .1 Defective work has not been remedied; materials have not been furnished;
      clean up has not been performed;
      ...
      .5 There exists reasonable doubt that Subcontractor’s Work can be completed
      for the unpaid balance of the Subcontract Price;
      .6 There exists reasonable doubt that Subcontractor's Work, due to its own
      action or inaction, will be completed on schedule or in accordance with the
      schedule;
      .7 Subcontractor is not satisfactorily prosecuting the Work of this Agreement;
      ...
      .10 Any other material breach of this Agreement by Subcontractor which has
      not been cured after notice from Gray.
                                              -6-
 
[Record No. 66-1, p. 7]

       6.1 CHANGES. Without nullifying this Agreement, Gray may by written
       Subcontract Work Authorization or Subcontract Change Order make changes in
       the Work within the general scope of this Agreement and the Subcontractor shall
       perform such changes. Adjustments in the Subcontract Price or Schedule of
       Work, if any, resulting from such changes shall be set forth in a Subcontract
       Change Order. A Subcontract Change Order is a written instrument prepared
       by Gray and signed by the Subcontractor stating their agreement upon the
       change in the scope of the Work, adjustment in the Subcontract Price or
       Schedule of Work. A Subcontract Work Authorization is a written instrument
       prepared by Gray directing a change in the Work and stating a proposed
       adjustment, if any, in the Subcontract Price or Schedule of Work or both. A
       Subcontract Work Authorization shall be used in the absence of agreement on
       the terms of a Subcontract Change Order. No such adjustment shall be made
       for any such changes performed by Subcontractor that have not been so ordered
       by Gray in writing, and approved by the Owner.

[Record No. 66-1, p. 9]

       6.3 CLAIMS RELATING TO GRAY. The Subcontractor shall give Gray
       written notice of all claims . . . within five (5) calendar days of the beginning of
       the event for which claim is made; otherwise, such claims shall be deemed
       waived.

[Record No. 66-1, p. 9]

       6.6 DELAY. If the progress of the Subcontractor’s Work is substantially
       delayed without the fault or responsibility of the Subcontractor, then the time
       for the Subcontractor’s Work shall be extended by Change Order to the extent
       obtained by Gray under the Contract Documents and the Schedule of Work shall
       be revised accordingly.
               Gray shall not be liable to the Subcontractor for any damages or
       additional compensation as a consequence of delay, schedule impacts,
       hindrances, interference, acceleration, compression or other time related claims
       (collectively referred to as “schedule impacts”) caused by any person not a party
       to this Agreement other than the Owner . . .
               Under no circumstance, and notwithstanding anything to the contrary
       herein, Subcontractor shall not be entitled to seek from Gray additional
       compensation or damages for actual or alleged loss of efficiency, constructive
       acceleration, lost productivity, stacking of trades, home office overhead,
       expectant underrun, season change premium, extended overhead, impact
       damages, quantum meruit, profit upon damages for delay or similar damages
       calculated by formula or trade data or studies.
                                              -7-
 
[Record No. 66-1, p. 10]

       8.3 WORKMANSHIP. Every part of the Subcontractor’s Work shall be
       executed in strict accordance with the Subcontract Documents in the most
       sound, workmanlike, and substantial manner. All workmanship shall be the best
       of its kind performed by others engaged in the same trade . . .

[Record No. 66-1, p. 11]

       8.11 SAFETY PRECAUTIONS AND PROCEDURES.
       8.11.1 The Subcontractor shall take reasonable safety precautions with respect
       to performance of this Subcontract, shall comply with safety measures initiated
       by Gray and, in addition, comply with occupational safety and other applicable
       laws, ordinances, rules, regulations and orders of public authorities for the safety
       of persons or property and in accordance with the requirements of the
       Subcontract Documents . . .

[Record No. 66-1, p. 12]

       8.23 COORDINATION. Subcontractor is responsible for coordinating its work
       areas and schedule with other trades in order to perform the overall project as a
       team.

[Record No. 66-1, p. 15]

       11.1 DEFAULT: NOTICE TO CURE. If the Subcontractor refuses or fails to
       supply enough properly skilled workers, proper materials, or maintain the
       Schedule of Work, or fails to achieve Substantial or Final Completion, or it fails
       to make prompt payment for its workers, sub-Subcontractors or suppliers,
       disregards laws, ordinances, rules, regulations or orders of any public authority
       having jurisdiction, or fails to correct defective work as determined by Gray, or
       threatens to or refuses to perform, or fails to indemnify Gray as required by this
       Agreement or by law, or otherwise breaches any provision of this Agreement,
       and fails within three (3) working days after receipt of written notice to
       commence and continue satisfactory correction of such default with diligence
       and promptness, then Gray, without prejudice to any other rights or remedies,
       shall have the right to any or all of the following remedies: (a) supply such
       number of workers and quantity of materials, equipment and other facilities as
       Gray deems necessary for the completion of the Subcontractor’s Work, or any
       part thereof which the Subcontractor has failed to complete or perform after the
       aforesaid notice, and charge the cost thereof to the Subcontractor, who shall be
       liable for the payment of such costs, including reasonable overhead, profit, as
       well as for other damages, and attorney's fees and dispute resolution costs; (b)
       contract with one or more additional contractors to perform such part of the
                                              -8-
 
       Subcontractor’s Work as Gray shall determine will provide the most expeditious
       completion of the total Work and charge the cost thereof to the Subcontractor;
       (c) withhold payment of any monies due the Subcontractor pending corrective
       action or completion of the Subcontractor’s Work to the extent required by and
       to the satisfaction of Gray; (d) set-off Gray’s damages attributable to
       Subcontractor's default against any monies due Subcontractor under this
       Agreement or under any other contract between Gray and the Subcontractor;
       and/or (e) terminate the Subcontract Agreement as set forth below.

[Record No. 66-1, p. 17]

       17.6 ENTIRE AGREEMENT. This Agreement is solely for the benefit of the
       signatories hereto and represents the entire and integrated agreement between
       the parties hereto and supersedes all prior contemporaneous negotiations,
       representations, understandings or agreements, either written or oral. This
       Agreement shall not be modified except by a written instrument signed by the
       parties.

[Record No. 66-1, p. 28]

       Subcontractor attests that the entire contract documents, as enumerated in this
       and other included exhibits, have been read and understood. Furthermore,
       Subcontractor attests that they are fully familiarized, capable and intend to
       comply with all of the requirements for the full and complete performance of
       the work included in this contract.
       Subcontractor agrees to be bound and obligated to Gray, to the extent of the
       work included in this contract, as fully and completely as Gray is bound and
       obligated to the Owner. Subcontractor shall comply with Gray and the Owner’s
       contractor policies.

[Record No. 66-1, Ex. A, p. 1]

       GENERAL REQUIREMENTS:
       ...
       16. The Subcontractor shall verify all existing conditions or work installed by
       others prior to the commencement of work. Any deficiencies must be reported
       to Gray with adequate time for completion of corrections prior to the start of
       your work.
       17. The Subcontractor will not cancel work activities due to weather,
       demobilize, adjust the crew size or change work schedules without first
       coordinating and notifying Gray’s Site Manager.
       18. The Subcontractor and all their lower-tiered subcontractors shall adhere to
       Gray’s safety program, Gray’s Haz-com program, and all state and federal
       OSHA regulations.
       ...
                                            -9-
 
       24. The Subcontractor understands that multiple mobilizations and/or setups to
       the jobsite will be required.
       ...
       27. The Subcontractor shall prepare, maintain, and submit daily reports, quality
       assurance/quality control reports, safety checklists, weekly safety meeting
       minutes, and any other project specific reports as directed by Gray’s Site
       Manager. Reports shall be submitted within the timeframes requested by Gray’s
       Site Manager.
       28. The Subcontractor shall coordinate its work with all other trades.
       ...
       36. The Subcontractors understands that an effort will be made to assign
       temporary staging areas that will require minimum handling. The subcontractor
       also understands that subcontractors and equipment vendors/installers will be
       asked to move staging areas, materials, and equipment that hinder the progress
       of the project.
       ...
       40. The Subcontractor shall be entitled to additional compensation only by an
       approved change order requests on forms provided by or approved by Gray.
       Any additional work outside the scope of this contract must be verified and
       approved by authorized Gray representatives. . .

[Record No. 66-1, Ex. A, p. 2-5]

       SCHEDULE REQUIREMENTS:
       1. All work shall be performed in accordance with the most current Project
       Schedule, or as directed by Gray’s Site Manager and/or Project Manager . . .
       2. The subcontractor has reviewed and understands the project schedule, and
       takes responsibility for working the necessary weekends and overtime to
       maintain the project schedule.
       ...
       4. Quantities and man hours worked shall be submitted with daily reports to
       Gray’s Site Manager.
       5. The Subcontractor shall work any overtime, weekends, or holidays required
       to maintain the Project Schedule. All associated costs are included in the
       subcontract amount.
       6. The Subcontractor shall include the manpower, equipment, and work
       schedule necessary to support the construction schedule, including that needed
       to overcome the effects of any inclement weather.
       ...

[Record No. 66-1, Ex. A, p. 6]




                                            - 10 -
 
                                              II.

       Summary judgment is appropriate if there are no genuine disputes regarding any

material facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Chao v. Hall Holding Co., 285

F.3d 415, 424 (6th Cir. 2002). A dispute over a material fact is not “genuine” unless a

reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986). The determination must be “whether the evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52; see Harrison v. Ash,

539 F.3d 510, 516 (6th Cir. 2008).

       Once the moving party has met its burden of production, “its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.” Keeneland

Ass’n, Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D. Ky. 1993) (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The nonmoving party cannot rely on

the assertions in its pleadings; rather, it must come forward with probative evidence to support

its claims. Celotex, 477 U.S. at 324. In deciding whether to grant summary judgment, the

Court views all the facts and inferences drawn from the evidence in the light most favorable

to the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 58.

                                              III.

       A. Envirotech breached the Subcontract.

       Gray claims that Envirotech first breached the Subcontract in March 2017 by failing to

provide enough properly skilled workers, failing to comply with the safety measures included



                                             - 11 -
 
in the Subcontract, failing to adhere to the Schedule of Work, and by abandoning the Project.

[See Record Nos. 66-4, 66-7, 66-11, 66-17, 66-25.]

       “It is well settled that the interpretation of contracts is an issue of law for the court to

decide.” Equitania Ins. Co. v. Slone & Garrett, P.S.C., 191 S.W.3d 552, 556 (Ky. 2006). The

Court should protect parties’ freedom to contract and try to “effectuate the intentions of the

parties” when interpreting contracts. Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d

381, 381 (Ky. 2002). The Court must decide if any portions of a contract are ambiguous.

Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 105-06 (Ky. 2003). “A written instrument will be

enforced strictly according to its terms” if the terms are not ambiguous. Id. at 106. Summary

judgment is appropriate when a court is interpreting the legal effect of unambiguous contract

language. Zetter v. Griffith Aviation, Inc., 435 F. Supp. 2d 622, 628-29 (E.D. Ky. 2006).

       The Subcontract required Envirotech to adhere to Gray’s safety program, verify and

accept all work installed by others, “prepare, maintain and submit daily reports, quality

assurance/quality control reports, weekly safety meeting minutes, and any other project

specific reports as directed by Gray’s site manager.” [Record No. 66-1, Ex. A, p. 4] It further

required that Envirotech work in accordance with the Project schedule and work overtime if

necessary to adhere to the Project schedule. [Record No. 66-1, Ex. A, p. 1] The Subcontract

also required Envirotech to timely design services, and execute its work in “the most sound,

workmanlike, and substantial manner.” [Record No. 66-1, p. 11]

       It is undisputed that Gray sent multiple Notices of Default/Cure for violations of the

Subcontract.   [Record Nos. 66-4, 66-7, 66-11, 66-17, 66-25]           Originally, it noted that

Envirotech failed to provide enough properly skilled workers, failed to take reasonable safety

precautions, and failed to comply with safety procedures. [Record No. 66-4] Gray requested
                                             - 12 -
 
that Envirotech cure its default and Envirotech provided a corrective action plan. [Record No.

66-5] However, Gray maintained that Envirotech continued in its failure to supply enough

properly skilled workers and that Envirotech did not maintain the Schedule of Work. [Record

No. 66-6] Gray filed a second Notice of Default/Cure and Envirotech admitted it was behind

schedule and made a formal request for an extension of time. [Record Nos. 66-7; 66-9] Gray

issued a third Notice of Default/Cure and Envirotech did not respond. [Record Nos. 11; 66-

12, p. 34] Gray then issued a fourth Notice of Default/Cure. [Record No. 66-17]

       Gray supplemented Envirotech’s work in adherence with the Subcontract after the third

Notice of Default/Cure. [See, e.g., Record Nos. 66-1; 66-13; 66-14] Gray also hired three

companies to assist in finishing Envirotech’s work after the third and fourth Notice of

Default/Cure. [Record Nos. 66-13; 66-14; 66-18] Envirotech never disputed Gray’s choice to

hire more workers to install the insulated metal panels after the third Notice of Default/Cure.

[See Record No. 66-12, pp. 34-36.] Instead, Envirotech e-mailed Gray to inquire about one of

the supplementing companies, American Igloo, after the fourth Notice of Default/Cure.

[Record No. 66-18] Gray withheld payment in accordance with the Subcontract when

Envirotech remained behind schedule as of July 25, 2017. [Record Nos. 66-21; 66-1, pp. 7,

17] Envirotech stopped work on the Project the same day, without issuing a Notice of Default

or asking Gray for performance assurance. [Record Nos. 66-24; 66-12, p. 12]

       Gray submitted a fifth Notice of Default/Cure for Envirotech’s continued failure to

supply enough properly skilled workers, failure to maintain the Schedule of Work, and failure

to satisfactorily cure the defaults. Envirotech provided written notice of Gray’s alleged breach

of the Subcontract and for allegedly wrongful withholding of payments on July 28, 2017.

[Record No. 71-17]
                                             - 13 -
 
              The evidence identified by Gray establishes that it notified Envirotech of its breach of

contract and gave Envirotech the opportunity to cure on multiple occasions. [Record Nos. 66-

4, 66-7, 66-11, 66-17, 66-25] Envirotech has not cited to any evidence in response to dispute

these issues. In fact, at multiple points, Envirotech admits to being behind schedule with its

work on the Project. [See, e.g., Record Nos. 71-8; 66-12, p. 38.] Accordingly, the evidence

provided by Gray shows Envirotech did not maintain the Schedule of Work, failed to provide

enough properly skilled workers, and abandoned the project. Envirotech was in breach of

multiple provisions of the Subcontract and Gray is entitled to summary judgment as a matter

of law on Count I of the Complaint.

              B. Gray did not breach the Subcontract and is entitled to summary
                 judgment on Envirotech’s breach of contract claim.

              Envirotech claims that Gray breached the contract in several ways. First, it contends

that Gray withheld payment in violation of the Subcontract and wrongfully shifted

responsibility of its own failures onto Envirotech.2 Envirotech’s President and CEO Janet

Charles asserts in her deposition that Gray breached the Subcontract because of all of the

delays caused by Gray, by withholding payment, and by not granting Envirotech’s Change

Orders and requests for extensions of time. [Record No. 66-12, p. 23] She also contends that

Gray violated the duty of good faith. However, Gray did not breach the Subcontract and even

if it had done so, Envirotech waived its right to bring claims against Gray.

                          i.        Gray did not breach the Subcontract because Envirotech agreed to multiple
                                    contract provisions assuming the risk of delays and allowing Gray to
                                    reschedule work.

                                                            
2
  Envirotech has seemingly abandoned the argument that Gray violated the condition precedent
to initiating litigation discussed in its response to the motion to strike the jury demand. [Record
No. 69]
                                                               - 14 -
 
       It is well-established under Kentucky law that “a party who commits the first breach of

a contract is deprived of the right to complain of a subsequent breach by the other party.”

Williamson v. Ingram, 49 S.W.2d 1005, 1006 (Ky. 1932); see also Hall v. Rowe, 439 S.W.3d

183 (Ky. Ct. App. 2014) (“Kentucky case law adheres to the fundamental principle in the law

of contracts that before one may obtain the benefits the contract confers upon him, he himself

must perform the obligation which is imposed upon him.” (citations and quotations omitted)).

Envirotech argues that Gray breached the Subcontract by causing multiple delays.

Specifically, it contends that Gray: (i) failed to eliminate unfavorable site conditions; (ii) failed

to assign temporary staging areas; (iii) failed to require other subcontractors to remove stored

objects; (iv) failed to adhere to the initial sequence of work; (v) failed to ensure that

predecessor activities were done timely and adequately; (vi) caused delays ; and (vii) failed to

correct inadequacies that prevented Envirotech from panel installation. [Record Nos. 66-12,

p. 23; 71-12, pp. 4-6] Notwithstanding these claims, Envirotech agreed that it would “verify

and accept all existing conditions or work installed by others prior to the commencement of

work.” [Record No. 66-1, Ex. A, p. 4] Any deficiencies in existing conditions were required

to have been reported to Gray. [Record No. 66-1, Ex. A, p. 4] Further, the Subcontract states

that “the Subcontractor warrants and represents that it has visited the site of the proposed Work,

has familiarized itself with existing conditions and the character of the operations to be carried

on under this Agreement and that it fully understands the facilities, difficulties, and restrictions

attending the execution of the work.” [Record No. 66-1, p. 3]

       Envirotech also argues that Gray violated the provision noting that “the Subcontractor

understands that an effort will be made to assign temporary staging areas that will require

minimum handling. The subcontractor also understands that subcontractors and equipment
                                               - 15 -
 
vendors/installers will be asked to move staging areas, materials, and equipment that hinder

the progress of the project.” [Record No. 66-1, Ex. A, p. 5]

       Gray Site Manager Rob Shipp testified that Gray did make some effort to provide a

staging area. [Record No. 74-1, p. 10] According to Shipp, Gray built a stone road around the

perimeter of the job site and provided a stone staging pad in response to Envirotech’s e-mail

request. [Record No. 74-1, p. 10] Additionally, Envirotech agreed to multiple provisions that

gave Gray the right to make schedule changes, reschedule and resequence work, and prioritize

various portions of the work. [Record No. 66-1, p. 4] Envirotech also agreed that the

“Subcontractor is responsible for coordinating its work areas and schedule with other trades in

order to perform the overall project as a team.” [Record No. 66-1, p. 15, see also Record No.

66-1, Ex. A, p. 5.] Further, Envirotech agreed that it “would not cancel any work activities

due to weather, demobilize, adjust the crew size or change work schedules without first

coordinating and notifying Gray’s Site Manager.” [Record No. 66-1, Ex. A, p. 4]

       “If the contract is so clear and free from ambiguity as to be self-interpretative, no

construction is necessary but it should stand as it is written and should be enforced according

to its express terms . . . .” Veech v. Deposit Bank of Shelbyville, 128 S.W.2d 907, 911 (Ky.

1939). Envirotech expressly agreed that Gray had the exclusive right to make changes to the

schedule and scope of work. As a consequence, it cannot now claim that Gray breached the

Subcontract based on delays in the schedule, resequencing of the work, and weather

conditions. Further, if Envirotech had issues with the delayed start date it was required to give

written notice of its claims within five days of the beginning of the events for which the claims

were made; otherwise Envirotech waived its claims. [Record No. 66-1, p. 9] Despite this

requirement, Envirotech never sent a Notice of Default/Cure. [Record No. 66-12, p. 12]
                                             - 16 -
 
Envirotech also expressly agreed to work harmoniously with other contractors on the Project

and it failed to raise any such concerns contemporaneously with Gray. [Record No. 66-1, p.

15]

       ii.     Gray did not breach the Subcontract by withholding payment.

       Envirotech also argues that Gray wrongfully withheld payment by not fully remitting

the pay applications for May 25, 2017, June 25, 2017, and July 25, 2017. However, the

Subcontract permitted Gray to “withhold from monthly progress payments an amount

sufficient to protect Gray” for multiple reasons, including: (i) if defective work had not been

remedied, (ii) if there is reasonable doubt that the Subcontractor’s work will not be completed

on schedule, (iii) if the Subcontractor is not satisfactorily completing the Work, or (iv) any

other breach of the Subcontract agreement that was not cured after notice from Gray. [Record

No. 66-1, p. 7] Further, the Subcontract also provides that Gray had the right to “withhold

payment of any monies due the Subcontractor pending correction action or completion of the

Subcontractor’s Work to the extent required by and to the satisfaction of Gray.” [Record No.

66-1, p. 17] Thus, it was within Gray’s power under the Subcontract to withhold payment for

Envirotech’s breach of the Subcontract. [Record No. 66-1, pp. 7, 17]

       As previously explained, Envirotech was in breach of the Subcontract and never cured

its breaches. Gray notes that, in Kentucky, “the party first guilty of a breach of contract cannot

complain if the other party thereafter refuses to perform.” [Record No. 66, p. 16 (quoting

Dalton v. Mullins, 293 S.W.2d 470, 476 (Ky. 1956).] As explained above, Envirotech was in

breach of the Subcontract for failing to provide enough properly skilled workers, failing to

adhere to the Schedule of Work, and finally for abandoning the Project. Therefore, Envirotech



                                              - 17 -
 
cannot claim Gray breached the Subcontract by withholding payment when it was first to

breach the agreement.

       iii.   Gray did not breach the Subcontract by failing to approve Envirotech’s
              requested Change Orders.

       Envirotech requested five Change Orders, but Gray did not sign and approve them.

[Record No. 66-31] Envirotech claims that Gray breached the Subcontract by failing to

approve the Change Orders authorizing additional work outside of the Scope of Work and for

payment. [Record No. 66-30] The Subcontract allows a Subcontractor to request a Change

Order but “[a]ny additional work outside the scope of th[e] contract must be verified and

approved by authorized Gray representatives.” [Record No. 66-1, Ex. A, p. 5]

       Envirotech argues that Gray is the only impediment to Envirotech getting relief under

the Change Orders. [Record No. 66-12, p. 16] Gray argues that the Subcontract does not

require Gray to sign the Change Orders and that unsigned Change Orders are invalid. As

previously noted, Envirotech agreed to all of the provisions of the Subcontract, including the

provision that Change Orders must be in writing and approved by Gray. If the terms of a

contract are not ambiguous the “written instrument will be enforced strictly according to its

terms.” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky. 2003). The provision regarding

Change Orders is clear. Gray was not obligated to approve the Change Orders and the Change

Orders are ineffective if Gray did not verify and approve them.

       iv.    Envirotech is barred from introducing evidence of Gray’s potential violations of
              pre-contract understandings under the parol evidence rule.

       An unambiguous written agreement “is presumed to be final and complete, with all

prior negotiations abandoned or incorporated into the final document.” Grass v. Akins, 368

S.W. 3d 150, 153 (Ky. Ct. App. 2012) (citations omitted). Thus, “when parties reduce their
                                            - 18 -
 
agreement to a clear, unambiguous, and duly executed writing, all prior negotiations,

understandings, and agreements merge into the [written] instrument,” which “cannot be

modified or changed by prior parol evidence, except in certain circumstances such as fraud or

mistake.” New Life Cleaners v. Tuttle, 292 S.W.3d 318, 322 (Ky. Ct. App. 2009). Parol

evidence “consists of evidence of agreements between or the behavior of the parties prior to

or contemporaneous with the contract,” including “evidence of a contemporaneous oral

agreement on the same subject matter, verifying, modifying, contradicting, or enlarging a

contract.” Luttrell v. Cooper Indus., 60 F. Supp. 2d 629, 631 (E.D. Ky. 1998).

       Envirotech claims that Gray violated pre-contract “understandings” or “expectations.”

[Record No. 66-12, p. 23-27] However, the parties included an integration clause in their

contract stating that the Subcontract “represents the entire and integrated agreement between

the parties hereto and supersedes all prior contemporaneous negotiations, representations,

understandings or agreements, either written or oral.” [Record No. 66-1, p. 28] The contract

also included a list of documents that were incorporated by reference which did not include

the alleged “understandings.” [Record No. 66-1, p. 28] The parties’ final written contract was

unambiguous and Envirotech cannot now claim pre-contract “understandings” were violated

when the “understandings” were omitted from the final, integrated agreement.

       v.     Gray did not breach the covenant of good faith.

       Implicit in every contract in Kentucky is the covenant of good faith and fair dealing.

This covenant has been interpreted to require the contracting parties to do everything necessary

to carry out the contract. James T. Scatuorchio Racing Stable, LLC v. Walmac Stud Mgmt.,

LLC, 941 F. Supp. 2d 807, 816 (E.D. Ky. 2013) (citations and quotation marks omitted).

However, a complaining party must “provide evidence sufficient to support a conclusion that
                                             - 19 -
 
the party alleged to have acted in bad faith has engaged in some conduct that denied the benefit

of the bargain originally intended by the parties” to establish a breach of the covenant of good

faith. O’Kentucky Rose B. Ltd. P’ship v. Burns, 147 F. App’x 451, 458 (6th Cir. 2005). The

“implied covenant of good faith and fair dealing does not prevent a party from exercising its

contractual rights.” Farmers Bank & Trust Co. v. Willmott Hardwoods, Inc., 171 S.W.3d 4,

11 (Ky. 2005). But “[a] contracting party impliedly obligates himself to cooperate in the

performance of his contract and the law will not permit him to take advantage of an obstacle

to performance which he has created or which lies within his power to remove.” PBI Bank,

Inc. v. Signature Point Condos. LLC, 535 S.W.3d 700, 718 (Ky. Ct. App. 2016) (quoting Ligon

v. Parr, 471 S.W.2d 1, 3 (Ky. 1971)).

       Envirotech argues that Gray issued Notices of Default/Cure in bad faith. It cites an e-

mail from Rob Shipp stating that Envirotech had more workers and equipment than a usual

job. [Record No. 71-20] However, the purpose of the e-mail was to raise concerns about

Envirotech’s performance and it does not include information regarding the workers’ skill

levels. [Record No. 71-20] The e-mail also notes that Envirotech had caused excessive

damages due to mishandling of the insulated metal panels, and that Gray had to educate and

enforce proper handling and guidelines. [Record No. 71-20] Envirotech further asserts that

Gray never addressed its “delay-causing conduct,” but, as previously explained, Envirotech

had assumed the risk of delays and rescheduling of work.

       Gray is entitled to summary judgment on Envirotech’s breach of contract claim.

       C. Envirotech did not file an illegal lien in violation of Kentucky Revised Statute
          § 434.155.




                                             - 20 -
 
       Gray contends that Envirotech violated Kentucky Revised Statute § 434.155 when it

filed the mechanic’s lien in November 2017. Specifically, it claims that the lien amount was

inflated because it included charges for Envirotech’s subcontractors that Gray had paid prior

to the filing of the lien. Section 434.155 states that “[a] person is guilty of filing an illegal lien

when he files a document or lien that he knows or should have known was forged, groundless,

contained a material misstatement, or was a false claim. It shall be an affirmative defense that

any material misstatement was not intentional.”

       “Kentucky has codified the common law negligence per se doctrine and created an

avenue by which an individual may seek relief even where a statute does not specifically

provide a private remedy.” Vanhook v. Somerset Health Facilities, LP, 67 F. Supp. 3d 810,

817 (E.D. Ky. 2014). The common law negligence per se doctrine is codified through Ky.

Rev. Stat. § 446.070 which:

       creates a private right of action under which a damaged party may sue for a
       violation of a statutory standard of care, provided that three prerequisites are
       met: first, the statute in question must be penal in nature or provide no inclusive
       civil remedy; second, the party [must be] within the class of persons the statute
       is intended to protect; and third, the plaintiff's injury must be of the type that the
       statute was designed to prevent.

Id. The Court of Appeals of Kentucky discussed using Ky. Rev. Stat. § 446.070 to create a

private right of action for violations of Ky. Rev Stat. § 434.155 in Ford v. Faller, 439 S.W.3d

173 (Ky. Ct. App. 2014). See also Hickey v. GE Co., 539 S.W.3d 19, 24 (Ky. 2018) (noting

that Ky. Rev. Stat. § 446.070 created a private right of action for a violation of Ky. Rev. Stat.

§ 434.155). It explained that the General Assembly’s purpose “was to protect individuals from

liens that are forged, false, or fraudulent.” Ford, 439 S.W.3d at 181.




                                                - 21 -
 
       Gray believes that Envirotech knew that the lien figure included charges for work

performed by subcontractors that Gray paid prior to Envirotech filing the lien. [Record No.

66, p. 19] Conversely, Envirotech contends that it computed the mechanic’s lien based on

information available at the time of filing the lien. [Record No. 71, pp. 14-15] Envirotech

further argues that it “had no reason to suspect or believe that [the lien] was ‘forged,

groundless, contained a material misstatement, or was a false claim.” [Record No. 71, pp. 18-

19]

       Envirotech filed the mechanic’s lien on November 26, 2017, for $682,949.99. [Record

No. 66-28]   Janet Charles testified that she calculated the lien amount by looking at what

Envirotech had billed to Gray through July 25, 2017, and then by looking at what payments

Gray had made to Envirotech’s vendors and deducting those from the amount Envirotech had

billed to Gray. [Record No. 66-12, p. 12] She also added the amount included in Change

Orders that had been sent to Gray, but had not been executed. [Record No. 66-12, pp. 13-14]

Charles conceded that the lien was inflated by $575, but stated that may have been a

typographical error. [Record No. 66-12, p. 16] Charles also testified that her review of

Envirotech’s billing system and accounting records gave her no reason to believe that Gray

was paying any of Envirotech’s vendors. [Record No. 66-12, p. 17] Charles conceded that

Envirotech has not done anything to amend its lien even though it has been reduced by ten

percent. [Record No. 66-12] The new lien amount at the time of Charles’ deposition was

$611,496.15. [Record No. 66-12, p. 21]

       Gray has not identified evidence indicating that Envirotech knew the lien was inflated

at the time of filing. While it may have come to light later that the lien was inflated, the

relevant inquiry is the filer’s knowledge at the time of filing. Ky. Rev. Stat. § 434.155
                                           - 22 -
 
(emphasis added). Accordingly, Envirotech is entitled to summary judgment on Gray’s claim

for filing an illegal lien.

        D. Envirotech cannot seek delay damages.

        Envirotech cannot seek delay damages because Gray did not breach the Subcontract.

But even if Envirotech had established a breach of contract (or presented a genuine issue of

fact regarding breach), it would not be entitled to delay damages because the company: (i)

failed to provide documentation supporting its damage calculations and (ii) is barred from

seeking such damages under the Subcontract.

                a. Envirotech cannot present evidence on delay damages because it failed to
                   provide documentation supporting its delay damages calculation.

        Gray argues that Envirotech cannot seek delay damages because it originally indicated

it would rely on an expert to calculate delay damages, but then failed to supplement its damages

calculation. Envirotech contends that following initial disclosures it realized it did not need

an expert on damages and Gray is not prejudiced by not being notified of that fact.

        Federal Rule of Civil Procedure 26(a)(1)(1)(iii) requires a party to provide its

opposition with “a computation of each category of damages claimed by the disclosing party—

who must also make available for inspection and copying as under Rule 34 the documents or

other evidentiary material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of injuries

suffered.” Rule 26(e) requires parties to supplement disclosures under Rule 26(a) if they are

incomplete or incorrect. The parties’ initial disclosures were due by March 18, 2018, and the

close of discovery was October 1, 2018. [Record No. 17, pp. 1-2] They were required to




                                             - 23 -
 
supplement their initial disclosures “. . . no later than thirty days prior to the close of

discovery.” [Record No. 17, p. 2]

       A plaintiff who fails to provide the information required by Rule 26(a), “is not allowed

to use that information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The test for

exclusion under Rule 37(c) is “very simple: the sanction is mandatory unless there is a

reasonable explanation of why Rule 26 was not complied with or the mistake was harmless.”

Bessemer & Lake Erie R.R. Co. v. Seaway Marine Transp., 596 F.3d 357, 370 (6th Cir. 2010)

(internal quotations omitted).

       Envirotech indicated in its Rule 26(a) disclosures that it sought damages resulting from

delays and that the damages required expert quantification and testimony but estimated that

damages resulting from delay were about $633,000. [Record Nos. 66-30, pp. 18-19; 66-12, p.

22] Expert disclosures were required by August 1, 2018. [Record No. 17, p. 1] Envirotech has

not disclosed any expert witness and did not supplement its initial disclosures to include a

damages calculation and materials on which the computation is based.

       Charles testified during her September 18, 2018 deposition that Envirotech concluded

it did not need an expert before the deadline for expert disclosures had passed. [Record No.

66-12, p. 22] Charles also testified that she believed that Gray knew that when Envirotech did

not disclose an expert that it was going to come up with its own damages without an expert.

[Record No. 66-12, p. 23] However, Envirotech did not produce the underlying documents in

determining its calculation for delay damages. [See Record No. 66-12, p. 24-25.]

       Charles testified that the delay damages are based on calculations of additional

manpower costs required because of Gray’s breaches of the Subcontract. [Record No. 71-18,
                                               - 24 -
 
p. 9] She testified that the overall total of delay damages totaled $824,328.60. [Record No.

66-12, p. 24] Charles and the attorney for Gray walked through an itemization of the costs to

reach that number. For example, Charles testified:

       A. . . . starting with the extra labor costs and loss of labor productivity, under
       both those captions and extra -- so extra labor costs and loss of labor
       productivity, I put the overtime costs associated with this job. That did not
       include for Hayden or Southwest Vault. And that number for overtime was
       109,167.
       Q. Okay.
       A. Then for –
       Q. Hold on. Let me break that one up a little bit. What documents did you rely
       on in support of the 109,167.
       A. Actual costs that we have incurred either through our employees’, you know,
       time sheets or actual payroll costs and then any labor, temp labor, that charged
       us for overtime.
       Q. Okay. Let me ask it a different way. Do any of the documents supporting
       that figure, do any of them have Envirotech's Bates stamp number on them in
       this litigation? Meaning has Envirotech produced them in this case?
       A. No.

[Record No. 66-12, p. 24] Additionally, Charles testified “no” in response to “[t]o calculate

lost profits, none of those figures are in any of the documents produced already in discovery,

are they?” [Record No. 66-12, p. 25] Further, she testified that no documents for rate

differential had been produced nor had any documents for lost profitability for two other jobs

Envirotech could have worked on been produced. [Record No. 66-12, p. 25]

       The initial disclosure provided by Envirotech included a rough estimate and that it

would need an expert to calculate damages. [Record No. 66-12, p. 23] However, at some point,

Envirotech realized it would not need an expert, but failed to supplement its initial disclosures

with a new computation of damages and did not provide the underlying documents relied upon

in calculating its delay damages. [See Record No. 66-12, pp. 24-25.] The initial disclosures

and lack of supplemental responses are insufficient under Rule 26 because they lack supporting


                                             - 25 -
 
documentation to allow Gray to “independently analyze” Envirotech’s claim for delay

damages. Bessemer, 596 F.3d at 370. Envirotech failed to comply with its obligation under

Rule 26.

       Envirotech asserts that Gray would suffer no prejudice by allowing delay damages

because it is not attempting to disclose a testifying expert beyond the deadline. [Record No.

7, p. 21] However, the Court does not need to consider prejudice in making the decision under

Rule 37(c). Bessemer, 596 F.3d at 370 (explaining that “prejudice to the adversary” is a factor

in the “four-part test used to determine the appropriateness of dismissal as a discovery sanction

under Rule 37(b),” not Rule 37(c)). Instead, it must determine whether “there is a reasonable

explanation of why Rule 26 was not complied with or the mistake was harmless.” Id. (internal

quotation marks omitted). An omission is “harmless” if it involves “an honest mistake on the

part of a party coupled with sufficient knowledge on the part of the other party.” Vance ex rel.

Hammons v. United States, No. 98-5488, 1999 U.S. App. LEXIS 14943 at *17 (6th Cir. June

25, 1999) (emphasis omitted). Envirotech’s argument focuses on not needing an expert and

that “Rule 26(a)(1) relates solely to the disclosure of facts.” [Record No. 71, p. 20] However,

the issue is not whether Envirotech needs an expert, it is whether Envirotech failed to

supplement its damages calculation when it realized it was going to do its own calculation.

Envirotech does not point to any evidence that Gray should be aware of the way it calculated

its delay damages and Charles admitted that Envirotech had not provided the underlying

documents it used in its calculation.

       Rule 37(c) states that “if a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
                                             - 26 -
 
justified or is harmless.” Envirotech has not provided a justification for its failure to provide

the underlying documents used to calculate its delay damages. As a result, even if delay

damages were not otherwise prohibited for the reasons outlined below in subsection b.,

Envirotech would be prohibited from presenting evidence related to such damages.

                 b. Delay damages are prohibited under Section 6.6 of the Subcontract.

          Gray correctly contends that Envirotech cannot bring a claim for delay damages

because it is barred by a provision of the Subcontract. Section 6.6 states:

          Under no circumstance, and notwithstanding anything to the contrary herein,
          Subcontractor shall not be entitled to seek from Gray additional compensation
          or damages for actual or alleged loss of efficiency, constructive acceleration,
          lost productivity, stacking of trades, home office overhead, expectant underrun,
          season change premium, extended overhead, impact damages, quantum meruit,
          profit upon damages for delay or similar damages calculated by formula or trade
          data or studies.

[Record No. 66-1, p. 11]

          No-damages-for-delay provisions are “commonly used in the construction industry and

generally recognized as valid and enforceable.” John E. Green Plumbing & Heating Co. v.

Turner Constr. Co., 742 F.2d 965, 966 (6th Cir. 1984); see also Dynalectric Co. v. Whittenberg

Constr. Co., 2010 U.S. Dist. LEXIS 110136 *1, *7-11 (W.D. Ky. 2010). Additionally, no

damages provisions are strictly construed. John E. Green Plumbing & Heating Co., 742 F.2d

at 966.

          Gray argues that the categories of damages Envirotech seeks are prohibited by Section

6.6 of the Subcontract. [Record No. 66, pp. 23-24] But Envirotech asserts that, because Gray

refused to consider and grant Envirotech’s request for extension of time, Gray’s actions render

the no-damages-for-delay clause unenforceable.          [Record No. 71, p. 20] According to

Envirotech, Gray caused multiple delays regarding matters within its control. [Record No. 71,
                                               - 27 -
 
p. 21] Envirotech requested an extension of time in Charles’ letter to Gray on March 23, 2017.

[Record No. 66-9, p. 3] Envirotech also argues that Gray should not be able to hold Envirotech

to the Subcontract that Gray allegedly breached. [Record No. 71, p. 23] Charles testified that

the delay damages were for lost profits and lost productivity. [Record No. 66-12, pp. 22-25]

       But as detailed above, Gray did not breach the Subcontract and did not act in bad faith.

Further, the Subcontract provision explicitly states that, “[u]nder no circumstance, and

notwithstanding anything to the contrary herein, [the] Subcontractor shall not be entitled to

seek from Gray additional compensation or damages for actual or alleged loss of efficiency, .

. . lost productivity, . . . or profit upon damages for delay. . .” [Record No. 66-1, p. 11

(emphasis added)] The parties mutually agreed to this provision and the Court respects the

parties right to contract how they see fit. See Cumberland Valley Contrs., Inc. v. Bell County

Coal Corp., 238 S.W.3d 644, 650 (Ky. 2007) (“Recognizing the importance of freedom to

contract, the courts of this Commonwealth have traditionally enforced exculpatory provisions

unless such enforcement violates public policy.”). Based on the foregoing, Envirotech is

barred from seeking delay damages under Section 6.6 of the Subcontract.

                                             IV.

       Accordingly, it is hereby ORDERED as follows:

       1.      Plaintiff Gray Construction, Inc., and Counterclaim Defendant Traveler’s

Casualty and Surety Company of America’s motion for summary judgment [Record No. 66]

is GRANTED, in part.

       2.     Summary judgment is GRANTED in Gray and Traveler’s favor regarding the

breach of contract claim contained in the Complaint (Count I).



                                            - 28 -
 
       3.     Plaintiff Gray Construction’s claim for illegal lien (Count II) is DISMISSED,

with prejudice.

       4.     Defendant Envirotech’s counterclaim for breach of contract (Count I) is

DISMISSED, with prejudice.

       5.     Summary judgment is GRANTED in Gray and Traveler’s favor insofar as

Envirotech cannot seek delay damages.

       6.     Plaintiff Gray Construction’s claims for declaratory judgment (Count III) and

attorney’s fees (Count IV) remain pending. Defendant Envirotech’s counterclaim for

foreclosure of the mechanic’s lien (Count II) remains pending.

       7.     Gray and Traveler’s request for a hearing on damages is GRANTED. This

matter is set for a hearing on Monday, March 18, 2019, beginning at 9:00 a.m., at the United

States Courthouse in Lexington, Kentucky. The parties are directed to file pre-hearing

memoranda outlining their positions regarding damages on or before February 20, 2019.

       Dated: January 28, 2019.




                                           - 29 -
 
